UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS JH Tax-Advantaged Global Shareholder Yield Fund As of 01-31-11 (Unaudited) Shares Value Common Stocks 98.07% (Cost $112,342,523) Australia 0.72% Westpac Banking Corp. 37,500 862,814 Belgium 2.13% Mobistar SA 40,500 2,532,721 Brazil 1.00% CPFL Energia SA 48,500 1,194,061 Canada 3.54% BCE, Inc. 66,800 2,426,241 Shaw Communications, Inc., Class B 84,800 1,790,255 France 6.50% France Telecom SA 130,000 2,841,476 SCOR SE 56,800 1,571,083 Total SA 41,450 2,425,806 Vivendi SA 31,500 902,198 Germany 1.49% Muenchener Rueckversicherungs - Gesellschaft AG (MunichRe) 11,300 1,770,186 Hong Kong 1.19% CLP Holdings, Ltd. 175,000 1,420,900 Italy 2.02% Enel SpA 198,500 1,121,615 Terna Rete Elettrica Nazionale SpA 295,300 1,289,579 Netherlands 1.45% Royal Dutch Shell PLC, ADR 24,250 1,721,508 Norway 2.56% Orkla ASA 67,150 604,345 StatoilHydro ASA, SADR 100,000 2,442,000 Philippines 1.01% Philippine Long Distance Telephone Company, SADR 21,600 1,203,120 Spain 1.69% Telefonica SA 80,000 2,014,304 Switzerland 3.18% Nestle SA 37,500 2,027,088 Swisscom AG 4,000 1,767,029 Taiwan 1.19% Taiwan Semiconductor Manufacturing Company, Ltd., SADR 108,700 1,420,709 United Kingdom 18.45% AstraZeneca PLC, SADR (C) 86,800 4,244,520 BAE Systems PLC 404,800 2,216,472 British American Tobacco PLC 29,850 1,101,777 Diageo PLC, SADR 26,800 2,058,240 FirstGroup PLC 641,800 3,843,501 Imperial Tobacco Group PLC 75,000 2,143,083 National Grid PLC 72,200 643,169 Page 1 JH Tax-Advantaged Global Shareholder Yield Fund As of 01-31-11 (Unaudited) United Kingdom (continued) Scottish & Southern Energy PLC 128,800 2,390,414 United Utilities Group PLC 159,200 1,388,876 Vodafone Group PLC 694,000 1,950,542 United States 49.95% Altria Group, Inc. 192,100 4,516,271 Arthur J. Gallagher & Company 108,600 3,223,248 AT&T, Inc. 119,900 3,299,648 Automatic Data Processing, Inc. 52,200 2,500,380 Bristol-Myers Squibb Company (C) 180,000 4,532,400 CenturyLink, Inc. (C) 50,800 2,196,592 Diamond Offshore Drilling, Inc. 13,400 960,914 Duke Energy Corp. (C) 226,500 4,049,820 E.I. Du Pont de Nemours & Company 25,050 1,269,534 Lorillard, Inc. 24,800 1,865,952 Microchip Technology, Inc. (C) 45,600 1,663,032 NiSource, Inc. (C) 129,100 2,403,842 NSTAR (C) 16,900 733,122 PepsiCo, Inc. 8,500 546,635 Philip Morris International, Inc. (C) 50,000 2,862,000 Pitney Bowes, Inc. (C) 50,800 1,233,424 Progress Energy, Inc. 108,400 4,869,328 Regal Entertainment Group 83,700 1,017,792 Reynolds American, Inc. (C) 24,900 792,069 Southern Company 126,700 4,766,454 TECO Energy, Inc. (C) 200,000 3,682,000 Verizon Communications, Inc. (C) 131,200 4,673,344 Windstream Corp. (C) 144,000 1,844,640 Shares Value Preferred Securities 0.80% (Cost $854,267) United States 0.80% MetLife, Inc., Series B, 6.500% 38,600 956,894 Par Value Value Short-Term Investments 3.05% (Cost $3,634,215) Shares Value Repurchase Agreement 0.26% Repurchase Agreement with State Street Corp. dated 1-31-11 at 0.010% to be repurchased at $311,000 on 2-1-11, collateralized by $305,000 U.S. Treasury Notes, 2.500% due 4-30-15 (valued at $318,817, including interest). 311,000 311,000 Short-Term Securities 2.79% State Street Institutional Treasury Money Market Fund 0.0299%(Y) 02-01-11 3,323,215 3,323,215 Page 2 JH Tax-Advantaged Global Shareholder Yield Fund As of 01-31-11 (Unaudited) Total investments (Cost $116,831,005) 101.92% Other assets and liabilities, net (1.92%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts SADR Sponsored American Depositary Receipts (C) All or a portion of this security is segregated as collateral for options overlay. Total collateral value at 1-31-11 was $22,674,923. (Y) The rate shown is the annualized seven-day yield as of 1-31-11.  At 1-31-11, the aggregate cost of investment securities for federal income tax purposes was $122,660,898. Net unrealized depreciation aggregated $1,237,716, of which $7,987,490 related to appreciated investment securities and $9,225,206 related to depreciated investment securities. The Fund had the following sector composition as of 1-31-11 (as a percentage of net assets): Utilities 25% Telecommunication Services 23% Consumer Staples 15% Health Care 7% Financials 7% Industrials 7% Energy 6% Information Technology 5% Consumer Discretionary 3% Materials 1% Short-Term Investments & Other 1% Page 3 Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
